Exhibit 10.30

Form of

AMENDED AND RESTATED PERFORMANCE SHARE AWARD AGREEMENT

For CEO

PURSUANT TO THE BARNES GROUP INC.

STOCK AND INCENTIVE AWARD PLAN

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES

ACT OF 1933.

PERFORMANCE SHARE AWARD AGREEMENT executed in duplicate as of February 13, 2008
(the “Grant Date”), between Barnes Group Inc., a Delaware corporation (the
“Company”), and Gregory F. Milzcik, an employee of the Company (the
“Holder”)(the “PSA Agreement”), as amended and restated on December 31, 2008,
effective January 1, 2009 (the PSA Agreement as so amended and restated being
hereafter referred to as “the Agreement” or “this Agreement”).

The terms and conditions of the Agreement are set forth herein and shall apply
on and after January 1, 2009. For the avoidance of doubt, and any provision of
this Agreement to the contrary notwithstanding, if any provision of this
Agreement (including in particular but without limitation any provision of
Section 3 below) would change the time or form of payment of any amount that is
payable under the PSA Agreement, such provision shall “apply only to amounts
that would not otherwise be payable in 2008” within the meaning of paragraph .02
of §3 of Notice 2006-79 as modified by Section 3.01(B)(1) of Notice 2007-86, and
shall be administered, interpreted and construed accordingly.

In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan as amended and in effect from time to time on and after the Grant
Date (the “Plan”), and in fulfillment of the Company’s obligations under
Section 6.2(v), Section 6.3 and Section 6.4 of the Employment Agreement dated
October 19, 2006 between the Company and the Holder (the “Employment Agreement”)
as in effect on the Grant Date, the Compensation and Management Development
Committee of the Company’s Board of Directors (the “Committee”) has authorized
the execution of this Agreement. Capitalized terms used in this Agreement and
not otherwise defined herein shall have the same meaning as provided for in the
Plan.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. Grant of Performance Share Award. Subject to the terms and conditions of the
Plan and this Agreement, the Company hereby awards to the Holder 42,600
performance share awards for the performance period commencing on January 1,
2008 and ending on December 31, 2010 (the “Performance Share Awards” or,
collectively, the “Award”). The Award entitles the Holder to receive, without
payment to the Company, shares of Common Stock equal to the number of
Performance Share Awards that are deemed earned in the future pursuant to
Section 2, Section 4(b), Section 4(c) or Section 6 hereof, if any; provided,
however, that, except as provided otherwise in Section 4(b) and Section 4(c),
the Holder must be an employee of the Company on the future date as of which the
Performance Share Awards are deemed earned to receive such shares. Except if a
409A Change in Control Event (as defined in Section 4(b)) occurs as provided in
Section 4(b), Section 4(c)(ii) and Section 6, or if Section 4(c)(i) applies, no
Performance Share Awards will be deemed earned pursuant to this Agreement, nor
will the Holder be entitled to receive any shares of Common Stock under this
Agreement, unless the applicable Minimum Performance Goal set forth in Section 2
is attained or exceeded for one or more of the Performance Years in the Award
Period (as such terms are defined in Section 2). In no event shall the Award
entitle the Holder to receive more than 53,250 shares of Common Stock, unless
the excess is attributable solely to an adjustment pursuant to Section 7.

 

2. Performance Goal.

 

  (a) One-third of the Performance Share Awards relate to the Company’s 2008
fiscal year, one-third relate to the Company’s 2009 fiscal year, and one-third
relate to the Company’s 2010 fiscal year (such three fiscal years being
hereafter referred to, collectively, as the “Award Period”, and each,
individually, as a “Performance Year”). Subject to the other provisions of this
Section 2 (including but not limited to Section 2(c) below) and this Agreement,
(i) none of the Performance Share Awards that relate to a Performance Year will
be earned unless the Company’s consolidated basic earnings per share as
determined in accordance with Section 6(b) of the Plan (“EPS”) for that
Performance Year equal or exceed $            , in the case of Performance Year
2008, or, in the case of each of Performance Years 2009 and 2010,
$            (the “Minimum Performance Goal”); (ii) 125% of the Performance
Share Awards that relate to a Performance Year will be earned if the Company’s
EPS for that Performance Year equal or exceed $            , in the case of
Performance Year 2008, or, in the case of each of the other Performance Years,
$            (the “Maximum Performance Goal”); and (iii) the number of
Performance Share Awards that will be earned for performance between the Minimum
Performance Goal and the Maximum Performance Goal for a Performance Year will be
calculated by multiplying the number of Performance Share Awards that relate to
such Performance Year as stated above in this Section 2(a) by the performance
factor corresponding to the EPS attained in that Performance Year in the
applicable table below.

 

2



--------------------------------------------------------------------------------

Table for Performance Year 2008:

 

EPS

   Performance
Factor     Performance Factor x 14,200 =
# Performance Share Awards Earned

$         or higher

   125 %   __

$         - $        

   100 %   __

$         - $        

   75 %   __

$         - $        

   50 %   __

below $        

   -0-     -0-

Table for Performance Year 2009:

 

EPS

   Performance
Factor     Performance Factor x 14,200 =
# Performance Share Awards Earned

$        * or higher

   125 %   __

$        * - $        *

   100 %   __

$        * - $        *

   75 %   __

$        * - $        *

   50 %   __

below $        *

   -0-     -0-

Table for Performance Year 2010:

 

EPS

   Performance
Factor     Performance Factor x 14,200 =
# Performance Share Awards Earned

$        * or higher

   125 %   __

$        * - $        *

   100 %   __

$        * - $        *

   75 %   __

$        * - $        *

   50 %   __

below $        *

   -0-     -0-

Not later than ninety (90) days after the commencement of any Performance Year,
and notwithstanding the foregoing provisions of this Section 2(a), the Committee
may in its discretion raise any or all of the EPS goals for that Performance
Year and/or reduce any or all of the performance factors for that Performance
Year, it being intended that, by raising the EPS goals and/or reducing the
performance factors, the Committee may reduce the number of Performance Share
Awards that would otherwise be earned but may not increase it (i.e., the
Committee may cause Performance Share Awards that would otherwise be earned to
be forfeited). Any such change shall be established in writing by the Committee
(within the meaning of Treasury Regulation section 1.162-27(e)(2)(i)).

 

* These amounts of EPS may be raised by the Committee not later than 90 days
after the commencement of the Performance Year in question.

 

3



--------------------------------------------------------------------------------

  (b) In no event may the Committee directly or indirectly, increase the number
of Performance Share Awards that will be earned in the event the Minimum
Performance Goal, the Maximum Performance Goal or any particular level of EPS
between the Minimum Performance Goal and the Maximum Performance Goal is
attained in such Performance Year. The Committee reserves the right to exercise
“negative discretion” within the meaning of Treasury Regulation
Section 1.162-27(e)(2)(iii)(A) with respect to any Performance Share Award that
would otherwise be deemed earned pursuant to the provisions of this Section 2.
Such negative discretion may be exercised at any time prior to payment of the
Award.

 

  (c) Any provision of Section 2(a) or 2(b) to the contrary notwithstanding,
Performance Share Awards that may be earned for any Performance Year pursuant to
this Section 2 shall not be deemed earned (i) until December 31 of such
Performance Year, and (ii) unless the Holder is employed by the Company on
December 31 of such Performance Year.

 

3. Issuance of Shares.

 

  (a) A share of Common Stock shall be issued to the Holder (or, in the event of
the death of the Holder, to the Beneficiary of the Holder) in payment of each
Performance Share Award that is deemed earned pursuant to Section 2 above or
Section 4(b), Section 4(c) or Section 6 below (an “Earned Performance Share
Award”). The share shall be issued at the time required by the applicable
provisions below of this Section 3.

 

 

(b)

A share of Common Stock shall be issued in payment of each unpaid Earned
Performance Share Award that pursuant to the first sentence of Section 2(a)
above relates to either the 2008 or the 2009 Performance Year on the earliest of
the following dates (i), (ii) and (iii) to occur where (i) is a date during the
43 day period beginning on the first day of February and ending on the 15th day
of March immediately following the Performance Year to which such Earned
Performance Share Award relates pursuant to the first sentence of Section 2(a)
above (which date during that 43 day period shall be determined by the Company),
(ii) is the date (if any) on which the Holder has a Separation from Service by
the Company without “Cause” (except by reason of the Holder’s “Death” or
“Disability”) or a Separation from Service by the Holder for “Good Reason”
(within the meaning of Section 4(c) below) during the Performance Year to which
the Earned Performance Share Award relates or an earlier Performance Year, and
(iii) is the date (if any) on which a “change in control event” occurs with
respect to the Holder (within the meaning of Treasury Regulation section
1.409A-3(i)(5)(i) & (ii)) on or after the date on which a Change of Control (as
defined in Section 6.4 of the Employment Agreement as amended and restated as of
December 31, 2008) occurs. For purposes of

 

4



--------------------------------------------------------------------------------

 

this Agreement, a “Separation from Service” means a “separation from service
with the employer” within the meaning of Treasury Regulation
Section 1.409A-1(h), where the “employer” means the Company and all corporations
and trades or businesses with which the Company would be considered a single
employer under Section 414(b) or Section 414(c) of the Internal Revenue Code of
1986, as amended (as determined in accordance with the first sentence of
Treasury Regulation section 1.409A-1(h)(3)).

 

 

(c)

A share of Common Stock shall be issued in payment of each unpaid Earned
Performance Share Award that pursuant to the first sentence of Section 2(a)
above relates to the 2010 Performance Year on the earliest of the following
dates (i) and (ii) to occur where (i) is a date during the 43 day period
beginning on the first day of February and ending on the 15th day of March 2011
(which date during that 43 day period shall be determined by the Company), and
(ii) is the date (if any) on which a “change in control event” occurs with
respect to the Holder (within the meaning of Treasury Regulation section
1.409A-3(i)(5)(i) & (ii)) on or after the date on which a Change of Control (as
defined in Section 6.4 of the Employment Agreement as amended and restated as of
December 31, 2008) occurs.

 

  (d) Notwithstanding any provision of this Agreement to the contrary, (i) no
“distributions” (within the meaning of Treasury Regulation section
1.409A-1(c)(3)(v)) of deferred compensation that is subject to Section 409A of
the Internal Revenue Code of 1986 as amended (the “Code”) may be made pursuant
to this Agreement to a “specified employee” (within the meaning of Treasury
Regulation section 1.409A-1(i))(“Specified Employee”) due to a Separation from
Service before the date that is six months after the date of such Specified
Employee’s Separation from Service (or, if earlier than the end of the six month
period, the date of his or her death); and (ii) any distribution that, but for
the preceding clause (i), would be made before the date that is six months after
the date of the Specified Employee’s Separation from Service shall be paid on
the first day of the seventh month following the date of his or her Separation
from Service (or, if earlier, within 14 days after the date of his or her
death). For the avoidance of doubt, the preceding sentence shall apply to any
payment (and only to any payment) pursuant to this Agreement to which Code
Section 409A(a)(2)(B)(i) (relating to Specified Employees) applies, and shall
not apply to any payment that is not subject to Code Section 409A as a result of
Treasury Regulation section 1.409A-1(b)(4) (relating to short-term deferrals),
Treasury Regulation section 1.409A-1(b)(9) (relating to separation pay plans),
or otherwise.

 

  (e) The Holder’s right to any series of payments pursuant to this Agreement
shall be treated as a right to a series of separate payments within the meaning
of Treasury Regulation section 1.409A-2(b)(2)(iii), including without limitation
for purposes of the short-term deferral rule set forth in Treasury Regulation
section 1.409A-1(b)(4).

 

5



--------------------------------------------------------------------------------

  (f) In no event, except a 409A Change in Control Event as a result of which
Performance Share Awards are deemed earned pursuant to Section 4(b),
Section 4(c)(ii)(B) or Section 6 hereof, or if Performance Share Awards are
deemed earned pursuant to Section 4(c)(i), shall any shares be issued in payment
of Performance Share Awards unless the Committee certifies in writing that the
performance goals and any other material terms (within the meaning of Treasury
Regulation section 1.162-27(e)(5)) were in fact satisfied with respect to such
Performance Share Awards.

 

  (g) The shares of Common Stock issued under this Agreement will be duly
authorized, validly issued, fully paid and non-assessable. The shares to be
issued shall be credited to a book entry account with the Company’s transfer
agent in the name of the Holder (or, in the event of the death of the Holder, in
the name of the Beneficiary of the Holder). At the election of the Holder (or,
in the event of the death of the Holder, at the election of the Beneficiary),
stock certificates representing such shares will be delivered to the Holder (or
the Beneficiary) as soon as practicable after the Company’s receipt of the
Holder’s (or Beneficiary’s) election; provided that the shares are issued to the
Holder (or, in the event of the death of the Holder, to the Beneficiary of the
Holder), either by means of a book entry or stock certificate, when such shares
are required to be issued by the applicable provisions of Section 3(b),
Section 3(c) or Section 3(d) above. For the avoidance of doubt, shares will be
issued on any date that applies under Section 3(b), 3(c) or 3(d) above only in
payment of Performance Share Awards that are unpaid Earned Performance Share
Awards on that date.

 

4. Termination.

 

  (a) Except as provided otherwise in Section 4(c), if the Holder’s employment
terminates before December 31 of any Performance Year other than by reason of
the Holder’s death, then the Award shall terminate with respect to all of the
Performance Share Awards that have not been deemed earned as of the date of such
termination, and the Holder will not be entitled to any payout of shares for
such unearned Performance Share Awards.

 

  (b)

If (i) the Holder’s death occurs during his employment by the Company and during
the Award Period (and whether or not the Holder had a Separation from Service
before his death during employment), or (ii) the Holder’s “Disability” within
the meaning of Treasury Regulation section 1.409A-3(i)(4)(i) (“Disability”)
occurs during his employment by the Company and during the Award Period (and
whether or not the Holder has a Separation of Service in connection with such
Disability), then (A) on December 31 of the Performance Year in which such death
or Disability occurs the same number of Performance Share Awards will be deemed
earned for that Performance Year that would have been deemed earned pursuant to
Section

 

6



--------------------------------------------------------------------------------

 

2 if the Holder’s employment by the Company had continued (and no death,
Disability or Separation from Service occurred) through the end of such
Performance Year; provided that if a 409A Change in Control Event (as defined
below in this Section 4(b)) occurs after such death or Disability and during
that Performance Year, then at the time of such 409A Change in Control Event the
Holder shall be deemed to earn the number of Performance Share Awards that
relate to that Performance Year pursuant to the first sentence of Section 2(a)
above, whether or not the Minimum Performance Goal has been or is thereafter
attained or exceeded for that Performance Year; and (B) the Award shall
terminate with respect to all Performance Share Awards that have not otherwise
been deemed earned as of the date of such death or Disability, and the Holder
will not be entitled to any payout of shares for such unearned Performance Share
Awards. For purposes of this Agreement, a “409A Change in Control Event” shall
be deemed to occur if and when a “change in control event” occurs with respect
to the Holder (within the meaning of Treasury Regulation section
1.409A-3(i)(5)(i) & (ii)) on or after the date on which a Change in Control (as
defined in Section 6.4 of the Employment Agreement as amended and restated as of
December 31, 2008) occurs.

 

  (c) If the Holder has a Separation from Service by the Company without “Cause”
(except by reason of the Holder’s “Death” or “Disability”) or a Separation from
Service by the Holder for “Good Reason” and the “Employment Term” is terminated
by the Company without “Cause” (except by reason of the Holder’s “Death” or
“Disability”) or by the Holder for “Good Reason” (any of the foregoing
Separations from Service being hereafter referred to as a “Covered Separation
from Service”), then (i) any Performance Share Awards that pursuant to the first
sentence of Section 2(a) relate to the Performance Year in which such Separation
from Service occurs, except Performance Year 2010, or that relate to any
Performance Year, other than Performance Year 2010, after the Performance Year
in which such Separation from Service occurs, shall be deemed earned as of the
date of such Separation from Service, but only to the extent that such
Performance Share Awards would have been deemed earned pursuant to Section 2 had
the Holder’s employment continued (and no Separation from Service occurred)
through the expiration of the “Severance Period” as defined in Section 6.2 of
the Employment Agreement as amended and restated as of December 31, 2008 and had
the EPS for the Performance Year in question equaled (but not exceeded) the EPS
corresponding to the 100% performance factor in the table applicable to that
Performance Year in Section 2; and (ii) any Performance Share Awards that
pursuant to the first sentence of Section 2(a) relate to Performance Year 2010
shall be deemed earned if, when and to the extent that such Performance Share
Awards would have been deemed earned pursuant to Section 2 had the Holder’s
employment continued (and no Separation from Service occurred) through the
expiration of the “Severance Period” as defined in Section 6.2 of the Employment
Agreement as amended and restated as of December 31, 2008; provided that —

 

7



--------------------------------------------------------------------------------

  (A) for purposes of determining whether and the extent to which such
Performance Share Awards would have been deemed earned pursuant to Section 2 had
the Holder’s employment continued (and no Separation from Service occurred)
through the expiration of the “Severance Period”, (I) if the Covered Separation
from Service occurs not later than ninety (90) days after the commencement of
Performance Year 2010 (i.e., on or before March 31, 2010), any change in the EPS
goals or performance factors for Performance Year 2010 pursuant to the
penultimate sentence of Section 2(a) shall be disregarded if and to the extent
that the change would cause the Holder to forfeit more of the Performance Share
Awards that relate to Performance Year 2010 than the Holder would forfeit if the
same EPS goals and performance factors were to apply to those Performance Share
Awards as are timely established in writing in accordance with Treasury
Regulation section 1.162-27(e)(2)(i) and apply to performance share awards that
relate to Performance Year 2010 and were granted on the Grant Date to senior
officers who are actively employed when such goals are established (“Active
Officers’ 2010 PSAs”), and (II) any exercise of negative discretion by the
Committee pursuant to this Agreement or the Plan shall be disregarded (aa) if
and to the extent that such exercise of negative discretion would cause fewer
than 14,200 Performance Share Awards to be earned for Performance Year 2010, or
(bb) if fewer than 14,200 Performance Share Awards are earned for that
Performance Year absent such exercise of negative discretion, or (cc) if such
exercise of negative discretion would cause the Holder to forfeit a higher
percentage of his Performance Share Awards that relate to Performance Year 2010
than the percentage of Active Officers’ 2010 PSAs that is forfeited by senior
officers who are actively employed when the negative discretion is exercised;
and

 

  (B) if a 409A Change in Control Event occurs after such Separation from
Service and before December 31, 2010, and December 31, 2010 falls within the
“Severance Period”, then at the time of such 409A Change in Control Event the
Holder shall be deemed to earn 14,200 Performance Share Awards for Performance
Year 2010, whether or not the Minimum Performance Goal has been or is thereafter
attained or exceeded for that Performance Year; and

(iii) the Award shall terminate with respect to all Performance Share Awards
that have not otherwise been deemed earned as of the date of such Separation
from Service, and the Holder will not be entitled to any payout of shares for
such unearned Performance Share Awards. Any capitalized

 

8



--------------------------------------------------------------------------------

term that appears in quotation marks above in this Section 4(c) , except the
defined terms “Active Officers’ 2010 PSAs” and “Covered Separation from Service”
(which are defined herein), shall have the meaning ascribed thereto in the
Employment Agreement as amended and restated as of December 31, 2008.

 

5. Additional Condition. If the Holder, at any time while the Award is
outstanding: (i) directly or indirectly, whether as an owner, partner,
shareholder, consultant, agent, employee, investor or in any other capacity,
accepts employment by, renders services for or otherwise assists any other
business which competes with the business conducted by the Company or any of its
Subsidiaries in which the Holder has worked during the Holder’s last two years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hires
or solicits or arranges for the hiring or solicitation of any employee of the
Company or any of its Subsidiaries, or encourages any such employee to leave
such employment; (iii) uses, discloses, misappropriates or transfers
confidential or proprietary information concerning the Company or any of its
Subsidiaries (except as required by the Holder’s work responsibilities with the
Company or any of its Subsidiaries); or (iv) is convicted of a crime against the
Company or any of its Subsidiaries; or (v) engages in any activity in violation
of the policies of the Company or any of its Subsidiaries, including without
limitation the Company’s Code of Business Ethics and Conduct, or, at any time,
engages in conduct adverse to the best interests of the Company or any of its
Subsidiaries; then should any of the foregoing events occur, the outstanding
portion of the Award shall be canceled, unless the Committee, in its sole
discretion, elects not to cancel it. The provisions of this Section 5 are in
addition to any other agreements related to non-competition, non-solicitation
and preservation of Company confidential and proprietary information entered
into between the Holder and the Company, and nothing herein is intended to
waive, modify, alter or amend the terms of any such other agreement.

 

6. Exception for 409A Change in Control Event. Any provision of this Agreement
other than Section 4(b) to the contrary notwithstanding, but subject to
Section 7 of the Employment Agreement as amended and restated as of December 31,
2008, if the Holder remains in the continuous employ of the Company from the
Grant Date to the date, if any, on which a 409A Change in Control Event occurs
before the last day of the Award Period, all of the Performance Share Awards
that relate to the Performance Year in which the 409A Change in Control Event
occurs and any Performance Year thereafter shall thereupon immediately be deemed
earned and non-forfeitable, whether or not the Minimum Performance Goal has been
or is thereafter attained or exceeded for any Performance Year and whether or
not the Holder is thereafter employed by the Company, and shares of Common Stock
shall be issued in payment thereof at the applicable time provided in Section 3
above.

 

9



--------------------------------------------------------------------------------

7. Adjustments Upon the Occurrence of Certain Events.

 

  (a) In the case of a stock dividend or a stock split with respect to the
Common Stock, the number of shares subject to the Award shall be increased by
the number of additional shares the Holder would have received had he owned
outright the shares subject to the Award on the record date for payment of the
stock dividend or the stock split.

 

  (b) In the case of any reorganization or recapitalization of the Company (by
reclassification of its outstanding Common Stock or otherwise), or its
consolidation or merger with or into another corporation, or the sale,
conveyance, lease or other transfer by the Company of all or substantially all
of its property, pursuant to any of which events the then outstanding shares of
the Company’s Common Stock are combined, or are changed into or become
exchangeable for other shares of stock or property, the Holder shall be entitled
to earn and receive pursuant to the Award, in lieu of the shares that he would
otherwise be entitled to earn and receive pursuant to the Award (the “Affected
Shares”), and without having to make any payment to the Company or otherwise,
the shares of stock or property which the Holder would have received upon such
reorganization, recapitalization, consolidation, merger, sale or other transfer,
if immediately prior thereto he had owned the Affected Shares and had exchanged
the Affected Shares in accordance with the terms of such reorganization,
recapitalization, consolidation, merger, sale or other transfer.

 

  (c) In case of any distribution by the Company of rights or property to
stockholders (including without limitation a spin-off), the issuance of stock
options to persons other than employees or directors of the Company, the
issuance by the Company of securities convertible into the Company’s Common
Stock or into shares of any stock or security into which such Common Stock shall
have been changed or for which it shall have been exchanged, or any other change
in the capital structure of the Company (other than as specified above in this
Section 7) which, in the judgment of the Committee, would effect a dilution or
diminution of the Holder’s rights hereunder, the Committee shall make equitable
adjustments in the number or kind of shares in respect of this Award, and such
adjustments shall be effective and binding for all purposes of this Award.

 

  (d) Any provision of this Section 7 to the contrary notwithstanding, only
adjustments that qualify for the treatment described in Treasury Regulation
section 1.162-27(e)(2)(iii)(C) and that would not prevent the amounts payable
hereunder from being “objectively determinable” within the meaning of Treasury
Regulation section 1.409A-3(i)(1) may be made pursuant to this Section 7.

 

8.

General Restriction. If at any time the Board of Directors of the Company shall
determine, in its discretion, that the listing, registration or qualification of
any shares subject to this Award upon any securities exchange or under any state
or

 

10



--------------------------------------------------------------------------------

 

Federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
this Award or the issue of shares hereunder, no rights under this Award may be
exercised and no shares of Common Stock may be delivered pursuant to this Award,
in whole or in part, unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors. The Board of Directors shall use
reasonable best efforts to effect or obtain such listing, registration,
qualification, consent or approval.

 

9. No Assignment or Transferability. This Award shall not be (i) assignable or
subject to any encumbrance, pledge or charge of any nature, whether by operation
of law or otherwise, (ii) subject to execution, attachment or similar process,
or (iii) transferable by the Holder except by will or by the laws of descent and
distribution or to a Beneficiary as defined in Section 2(d) of the Plan.

 

10. Withholding of Taxes. The Committee may cause to be made, as a condition
precedent to any delivery or transfer of stock hereunder, appropriate
arrangements to satisfy any Federal, state or local taxes required by law to be
withheld with respect to such payment or transfer of stock and the Holder may be
required to pay to the Company prior to delivery of such stock, the amount of
any such taxes which the Company is required to withhold, if any, with respect
to such stock. The Company will accept shares of Company stock of equivalent
Fair Market Value which would otherwise have been issued to the Holder
hereunder, in payment of the Company’s minimum statutory withholding tax
obligations if the Holder elects to make payment in such manner.

 

11. No Implied Promises. By accepting the Award and executing the PSA Agreement,
the Holder recognizes and agrees that the Company and its Subsidiaries, and each
of their officers, directors, agents and employees, including but not limited to
the Board of Directors of the Company and the Committee, in their oversight or
conduct of the business and affairs of the Company and its Subsidiaries, may in
good faith cause the Company and/or a Subsidiary to act or omit to act in a
manner that will, directly or indirectly, prevent all or part of the Performance
Share Awards from being earned. No provision of this Agreement shall be
interpreted or construed to impose any liability upon the Company, any
Subsidiary, or any officer, director, agent or employee of the Company or any
Subsidiary, or the Board or the Committee, for any failure to earn Performance
Share Awards that may result, directly or indirectly, from any such action or
omission, or shall be interpreted or construed to impose any obligation on the
part of any such entity or person to refrain from any such action or omission.

 

12.

Notices. Any notice hereunder by the Holder shall be given to the Senior Vice
President, General Counsel and Secretary in writing and such notice by the
Holder hereunder shall be deemed duly given or made only upon receipt by the
Senior Vice President, General Counsel and Secretary at Barnes Group Inc., 123
Main

 

11



--------------------------------------------------------------------------------

 

Street, P. O. Box 489, Bristol, Connecticut 06011-0489, or at such other address
as the Company may designate by notice to the Holder. Any notice to the Holder
shall be in writing and shall be deemed duly given if delivered to the Holder in
person or mailed or otherwise delivered to the Holder at such address as the
Holder may have on file with the Company from time to time.

 

13. Interpretation and Disputes. The Committee shall interpret and construe this
Agreement and determine whether the Holder has satisfied the performance goals
set forth in Section 2. Any such interpretation, construction or determination
shall be final, binding and conclusive on the Company and the Holder. In the
event there is any inconsistency between the provisions of this Agreement and
the Plan, the provisions of the Plan shall govern.

With respect to any claim, demand, dispute, action or cause of action arising
from such interpretation or construction by the Committee that also arises under
or relates to the Employment Agreement as in effect from time to time, the
provisions of Section 13 of the Employment Agreement as in effect from time to
time (rather than the following provisions of this Section 11) shall apply. Any
other claim, demand or controversy arising from such interpretation,
construction or determination by the Committee shall be submitted first to a
mediator in accordance with the rules of the American Arbitration Association
(“AAA”) by submitting a mediation request to the Administrator within thirty
(30) days of the date of the Committee’s interpretation or construction. The
mediation process shall conclude upon the earlier of: (i) the resolution of the
dispute; (ii) a determination by either the mediator or one or more of the
parties that all settlement possibilities have been exhausted and there is no
possibility of resolution; or (iii) thirty (30) days have passed since the
filing of a request to mediate with the AAA. A party who has previously
submitted a dispute to mediation, and which dispute has not been resolved, may
submit such dispute to binding arbitration pursuant to the rules of the AAA. Any
arbitration proceeding for such dispute must be initiated within fourteen
(14) days from the date that the mediation process has concluded. The prevailing
party shall recover its costs and reasonable attorney’s fees incurred in such
arbitration proceeding. The Holder and the Company specifically understand and
agree that the failure of a party to timely initiate a proceeding hereunder
shall bar the party from any relief or other proceeding and any such dispute
shall be deemed to have been finally and completely resolved. All mediation and
arbitration proceedings shall be conducted in Bristol, Connecticut or such other
location as the Company may determine and the Holder agrees that no objection
shall be made to such jurisdiction or venue, as a forum non conveniens or
otherwise. The arbitrator’s authority shall be limited to resolution of the
legal disputes between the parties and the arbitrator shall not have authority
to modify or amend this Agreement or the Committee’s interpretation or
construction thereof, or abridge or enlarge rights available under applicable
law. Any court with jurisdiction over the parties may enforce any award made
hereunder.

 

12



--------------------------------------------------------------------------------

14. General.

 

  (a) Nothing in this Agreement shall confer upon the Holder any right to
continue in the employ or other service of the Company or any Subsidiary, or
shall limit in any manner the right of the Company, its stockholders or any
Subsidiary to terminate the employment or other service of the Holder or adjust
the compensation of the Holder.

 

  (b) The Holder shall have no rights as a shareholder with respect to any
shares that may be issued pursuant to this Agreement until the date of issuance
to him of a stock certificate for such shares or the date of entry of a credit
for such shares in a book entry account in the name of the Holder.

 

  (c) This Agreement shall be binding upon the successors and assigns of the
Company and upon the Beneficiary, estate, legal representatives, legatees and
heirs of the Holder.

 

  (d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof.

 

  (e) Nothing in this Agreement is intended to be a substitute for, or shall
preclude or limit the establishment or continuation of, any plan, practice or
arrangement for the payment of compensation or fringe benefits to the Holder or
any other employee of the Company or any of its subsidiaries which the Company
or any of its subsidiaries now has or may hereafter put into effect, including
without limitation any retirement, pension, savings or thrift, insurance, death
benefit, stock purchase, incentive compensation or bonus plan.

 

  (f) Any shares that may be earned pursuant to Section 2 of this Agreement are
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code. Any provision of this Agreement that would
prevent any such shares from so qualifying shall be administered, interpreted
and construed to carry out such intention, and any provision that cannot be so
administered, interpreted and construed shall to that extent be disregarded.

 

  (g)

Any shares that may be earned pursuant to this Agreement are intended to qualify
as short-term deferrals under Treasury Regulation section 1.409A-1(b)(4), or to
meet the requirements of Section 409A(a)(2), (3) and (4) of the Code, so that
none of the shares that may be earned pursuant to this Agreement will be
includible in the Holder’s federal gross income pursuant to
Section 409A(a)(1)(A) of the Code. The Award and this Agreement shall be
administered, interpreted and construed to carry out such intention, and any
provision of this Agreement that cannot be so administered, interpreted and
construed shall to that extent be disregarded. However, the Company

 

13



--------------------------------------------------------------------------------

 

does not represent, warrant or guarantee that any shares that may be earned
pursuant to this Agreement will not be includible in the Holder’s federal gross
income pursuant to Section 409A(a)(1)(A) of the Code, nor does the Company make
any other representation, warranty or guaranty to the Holder as to the tax
consequences of the Award or this Agreement.

 

  (h) This Agreement is intended to document a Performance Share Award granted
pursuant to and subject to Section 5.II. and the other applicable terms and
conditions of the Plan, a copy of which has been or is herewith being supplied
to the Holder and the terms and conditions of which are hereby incorporated by
reference. Anything herein to the contrary notwithstanding, each and every
provision of this Agreement shall be subject to the terms and conditions of the
Plan.

 

  (i) Except as otherwise provided in Section 15 below, this Agreement may only
be amended in a writing signed by the Holder and an officer of the Company
(other than the Holder) duly authorized to do so. This Agreement contains the
entire agreement of the parties relating to the subject matter of this Agreement
and supersedes and replaces all prior agreements and understandings with respect
to such subject matter, and the parties have made no agreements, representations
or warranties relating to the subject matter of this Agreement which are not set
forth herein.

 

  (j) By accepting the Award and executing this Agreement, the Holder (i) agrees
that the provisions of this Agreement, including in particular but not limited
to the provisions of Section 4(b), 4(c), and Section 6, shall be deemed to
satisfy the Company’s obligations with respect to the Performance Share Awards
under the Employment Agreement as in effect from time to time on and after the
Grant Date, including in particular but not limited to the provisions of
Section 4.3, 6.2(v), 6.3 and 6.4 of the Employment Agreement as in effect on the
Grant Date, and (ii) waives any claim that the provisions of this Agreement fail
to satisfy any provision of the Employment Agreement as in effect at any time on
or after the Grant Date.

 

15. Consent to Certain Amendments and Provisions.

 

  (a)

By executing the PSA Agreement, the Holder hereby irrevocably (i) authorizes the
Committee or the Board of Directors of the Company (the “Board”), on or before
December 31, 2008 or such later date(s), if any, to which the December 31, 2008
documentary compliance date set forth in paragraph .01 of section 3 of IRS
Notice 2006-79 as modified by section 3.01(B)(1) of IRS Notice 2007-86 is
hereafter extended (the “409A Documentary Compliance Date”), to amend the PSA
Agreement and any “Prior Non-Grandfathered Compensation Arrangement” as defined
in Section 15(b) below, in any respect that the Committee or the Board

 

14



--------------------------------------------------------------------------------

 

determines to be necessary, advisable or expedient to plan for, respond to,
comply with or reflect Section 409A of the Code, and (ii) consents in advance to
any and all such amendments of the PSA Agreement and any Prior Non-Grandfathered
Compensation Arrangement, and (iii) consents in advance to any amendment of the
Plan that the Board hereafter adopts on or before the 409A Documentary
Compliance Date to plan for, respond to, comply with or reflect Section 409A of
the Code, and (iv) agrees that the Holder’s consent to any such amendments of
the PSA Agreement, any Prior Non-Grandfathered Compensation Arrangement and the
Plan shall be as effective as if such amendments were fully set forth herein,
and (v) waives any right he may have to consent to the amendment in question if
for any reason the Holder’s consent to any of the aforementioned amendments is
not legally effective, and (vi) recognizes and agrees that the Company does not
represent, warrant or guarantee that any amendment of the PSA Agreement or any
Prior Non-Grandfathered Compensation Arrangement or the Plan that is made
pursuant to this Section 15(a), or any Different Identification Method that the
Board or Committee may prescribe or Different Election that the Board or
Committee may make in accordance with Section 15(c) below, will have its
intended tax effect or will enable compensation to be exempt from or comply with
Section 409A of the Code, and that the Company does not make any other
representation, warranty or guaranty to the Holder as to the tax consequences of
any such amendment, Different Identification Method or Different Election. For
the avoidance of doubt, nothing in this Section 15(a) is intended to authorize
or constitute the Holder’s consent to any amendment that would constitute a
modification or extension of a stock option within the meaning of Treasury
Regulation section 1.409A-1(b)(5)(v). If and to the extent that, notwithstanding
the foregoing, anything herein would be interpreted or construed to authorize or
constitute the Holder’s consent to any such amendment, then to that extent the
authorization or consent is hereby rescinded.

 

  (b)

For purposes of Section 15(a) above, a “Prior Non-Grandfathered Compensation
Arrangement” means any compensation arrangement between the Company and the
Holder that was entered into before the Grant Date (whether or not paid in full
before the Grant Date) except to the extent that the compensation payable (or
paid) under such arrangement is “grandfathered” from Section 409A of the Code
(i.e., is compensation to which Section 409A of the Code does not apply,
according to Treasury Regulation section 1.409A-6 or any other applicable
Treasury Department guidance). In no event shall an arrangement that is
grandfathered from Section 409A in the absence of this Section 15 be deemed to
be a Prior Non-Grandfathered Compensation Arrangement within the meaning of
Section 15(a). The Holder recognizes and agrees that Prior Non-Grandfathered
Compensation Arrangements include, but may not be limited to, the Employment
Agreement and (i) any stock option, restricted stock unit, performance share,
performance unit or contingent dividend equivalent

 

15



--------------------------------------------------------------------------------

 

award that the Company granted to the Holder after December 31, 2004 under the
Plan, (ii) any restricted stock unit, performance-accelerated restricted stock
unit, performance share, performance unit or contingent dividend equivalent
award that the Company granted to the Holder before December 31, 2004 (whether
under the Plan or otherwise) that was outstanding and unvested on that date, and
(iii) any non-qualified deferred compensation plan, such as the Company’s
Retirement Benefit Equalization Plan, Supplemental Executive Retirement Plan and
Supplemental Senior Officer Retirement Plan, if and to the extent that the
Holder accrued benefits or vested in benefits under such plan after that date.

 

  (c)

The Holder agrees that, if at any time during the 12-month period ending on any
“specified employee identification date”, which shall be December 31, the Holder
is in Salary Grade 20 or above or meets the requirements of Code section
416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury Regulations
thereunder and disregarding Code section 416(i)(5)), the Holder shall be treated
as a Specified Employee for purposes of this Agreement and any Prior
Non-Grandfathered Compensation Arrangement and any compensation arrangement that
may hereafter be adopted by the Company in which the Holder may participate
(“Future Compensation Arrangement”) for the entire 12-month period beginning on
the “specified employee effective date”, which shall be the January 1 that
immediately follows such specified employee identification date, unless the
Board or Committee hereafter prescribes a different method of identifying
service providers who will be subject to the six month delay required by
Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”)(a “Different
Identification Method”) or elects a different specified employee identification
date or specified employee effective date or makes any other election that may
be made in accordance with Treasury Regulation section 1.409A-1(i) and the
transition rules and official guidance under Code Section 409A (a “Different
Election”), in which case whether the Holder shall be treated as a Specified
Employee shall be determined in accordance with any such Different
Identification Method so prescribed and any such Different Election so made by
the Board or Committee. The Holder hereby irrevocably (i) consents to any such
Different Identification Method that the Committee or Board may hereafter
prescribe and any such Different Election that the Committee or Board may
hereafter make in accordance with that Treasury Regulation or otherwise in
accordance with Code Section 409A and the transition rules and official guidance
thereunder, for purposes of identifying the service providers who will be
subject to the Six Month Delay with respect to payments under this Agreement,
any Prior Non-Grandfathered Compensation Arrangement and any Future Compensation
Arrangement, and (ii) agrees that the Holder’s consent to any such Different
Identification Method or Different Election shall be as effective as if such
Different Identification Method or Different Election were fully set forth
herein, and (iii) waives any right he may have to

 

16



--------------------------------------------------------------------------------

 

consent to the Different Identification Method or Different Election in question
if for any reason the Holder’s consent to such Different Identification Method
or Different Election is not legally effective.

IN WITNESS WHEREOF, the Company, with the consent of the Holder, has amended and
restated the PSA Agreement on the date in 2008 indicated in the first paragraph
hereof, effective January 1, 2009.

 

BARNES GROUP INC. BY:  

 

Senior Vice President - Human Resources

 

17